Title: John Vaughan to Thomas Jefferson, 4 June 1819
From: Vaughan, John,Greenwood, Francis William Pitt
To: Jefferson, Thomas


          
             Dear Sir:
            Philad. 4 June 1819
          
          I have gratified more than one of my Boston friends by introducing them to your interesting  retreat; I am desirous of affording the same pleasure to my friend The Rev. Mr Greenwood of Boston, one of the liberal & enlighten’d ministers of that place; having been brought up at Cambridge Mass. he can answer any enquiries you have Yet to make on the subject of Havard Colledge—
          Dr Cooper, M Greenwood & some of your old friends, Spent the evening with me last Evening when the Central Colledge now organising with  you & under your particular auspices, was made the Subject of much conversation—
          I remain Dr sir
          
             Yours sincerely
             Jn Vaughan
          
        